Citation Nr: 0007594	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-160 32A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for atypical squamous 
metaplasia on the basis of herbicide exposure.  

2.  Entitlement to service connection for atypical squamous 
metaplasia on the basis of cigarette smoking.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  This appeal arises from a May 1998 rating 
decision, in which the RO denied service connection for 
atypical squamous metaplasia on the basis of exposure to 
herbicides.  In a Notice of Disagreement filed in June 1998, 
the veteran clarified his intent to assert a claim of service 
connection for atypical squamous metaplasia on the basis of 
cigarette smoking as well as on the basis of exposure to 
herbicides.  In September 1998, the RO issued a Statement of 
the Case as to the issue of entitlement to service connection 
for atypical squamous metaplasia on the basis of exposure to 
herbicides.  

Subsequently, in a September 1998 rating decision, the RO 
denied service connection for atypical squamous metaplasia on 
the basis of cigarette smoking.  Following the September 1998 
rating decision, from which this appeal also arises, the 
veteran submitted a duplicate of the Notice of Disagreement 
he filed in June 1998.  In December 1998, the RO issued a 
Statement of the Case as to the issue of entitlement to 
service connection for atypical squamous metaplasia on the 
basis of cigarette smoking.  The veteran submitted VA Form 9s 
in October 1998 and December 1998, asserting that he has 
atypical squamous metaplasia as a result of exposure to 
herbicides in service and as a result of cigarette smoking 
which he contends was encouraged in service.  Given the 
foregoing, the Board of Veterans' Appeals (Board) has 
characterized the issues on appeal as shown on the preceding 
page. 


REMAND

In VA Form 9s submitted in October 1998 and December 1998, 
the veteran indicated that he desired to personally appear at 
a hearing at the RO before a member of the Board.  In a 
statement submitted in May 1999, the veteran's representative 
confirmed that the veteran desired to personally appear at a 
hearing at the RO before a member of the Board.  

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board at the RO on the next 
available open Travel Board docket.

After the Travel Board hearing has been conducted, the case 
should be returned to the Board for further consideration, 
without further review by the RO.  The purpose of this remand 
is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


